             Case 1:17-cr-00098-CCB Document 76 Filed 07/23/20 Page 1 of 1



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA                      *
                                              *
v.                                            *      Crim. No. CCB-17-98
                                              *
THOMAS LIVERMAN                               *
                                              *
*    *   *    *   *   *    *   *    * * * * * * * * * * * * * * *                                      *    *   *       *
                                     MEMORANDUM AND ORDER

         Now pending is Thomas Liverman’s pro se motion for a sentence reduction, which the

court construes as pursuant to 18 U.S.C. § 3582(c)(1)(A). (ECF 73). Liverman requests

compassionate release on the basis of the COVID-19 pandemic. Liverman does not, however,

assert that he has any particular vulnerability to COVID-19. In any event, there is no indication

that Liverman has exhausted his administrative remedies.1

         Accordingly, Liverman’s motion for compassionate release (ECF 73) is DENIED

WITHOUT PREJUDICE.

                         23rd day of July, 2020.
         So Ordered this ____


                                                                    /S/
                                                      ____________________________
                                                      Catherine C. Blake
                                                      United States District Judge




1
  The court may consider a defendant’s compassionate release motion only “after the defendant has fully exhausted
all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or
the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility, whichever is
earlier[.]” 18 U.S.C. § 3582(c)(1)(A).


                                                          1
